05/26/2021


              IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 21-0021



                                    No. DA 21-0021

 STATE OF MONTANA,

               Plaintiff and Appellee,

         v.

 CHRIS ARTHUR CHRISTENSEN,

               Defendant and Appellant.

                                         ORDER

         Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

         IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including June 22, 2021, within which to prepare, serve, and file its response

brief.




CMF                                                                     Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              May 26 2021